DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant' s claim for priority under 119(e) to Application No. 16/240,086, filed 01/04/2019. 

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 02/28/2022 and 6/08/2022, have been considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-7, 15, 17, and 19-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 2-3 recite the limitation "one or more objects".  There is insufficient antecedent basis for this limitation in the claim.

Claims 4-7, and 15 recite the limitation "a dynamic object". Is this the same dynamic object in claim 1 or is the claim introducing a new dynamic object. There is insufficient antecedent basis for this limitation in the claim.

Claims 17, and 20-23 recite the limitation "at least one dynamic object". Is this the same dynamic object in claim 1 or is the claim introducing a new dynamic object. There is insufficient antecedent basis for this limitation in the claim.

Claims 19 recites the limitation "at least a first dynamic object". Is this the same dynamic object in claim 1 or is the claim introducing a new dynamic object. There is insufficient antecedent basis for this limitation in the claim.

Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 3 recites “the length of the route defined at least in part by when the one or more objects runs out of a particular resource”. It is unclear what the metes and bounds of the claimed "particular resource" encompass, and therefore claim 3 is rendered indefinite. Specifically, it is unclear if the particular resource correlates to one or more of fuel, battery, electricity, food, air, etc., of the particular object (i.e. vehicle, person, construction sign, etc.) and therefore the claim is rendered indefinite.

Examiner notes wherein claim 3 has been addressed below in view of the prior art, as best understood by the Examiner, in light of the 35 USC 112 rejections provided herein. That said, Examiner has interpreted wherein claim 3 given its broadest reasonable interpretation is construed as "performing an optimization to identify the route represented by a path in the resulting planning graph with a lowest potential of a collision with one or more objects identified as collision risks on the one or more routes". As such Examiner has addressed the claim below, in light of this interpretation

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-9, 11-12, 14-15, 17-19, 21-22, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Estkowski et al. (U.S. Publication No. 2005/0216181 A1) hereinafter Estkowski in view of Newman et al. (U.S. Publication No. 2018/0189683 A1) hereinafter Newman.


Regarding claim 1, Estkowski discloses:
a method of operation in a processor-based system to determine paths for vehicles via planning graphs, where each planning graph respectively comprises a plurality of nodes connected by edges, each node which represents, implicitly or explicitly, time and variables that characterize a state of a vehicle [see Figure 2C below - shows nodes (N1) that represent a time (T1) and position of the vehicle (200), and edges (B1) that connect nodes], which operates in an environment and which environment includes one or more dynamic objects [see Figure 2C below – depicts objects 204a-f in an environment (objects are dynamic)], and each edge represents a transition between a respective pair of nodes [see Figure 2C below – the edge (for example T2B1) connects nodes (for example T1N1 And T2N1) and the edge represents the transition (path) between said nodes], the method comprising:

    PNG
    media_image1.png
    475
    539
    media_image1.png
    Greyscale

Figure 2C of Estkowski

receiving perception information that represents the environment in which the vehicle operates [see Paragraph 0023 and see Figure 1 below - discusses a vehicle 100 with a path planner 102 (motion planner) and a sensor 104 (radar/sonar) receiving perception information];

    PNG
    media_image2.png
    378
    459
    media_image2.png
    Greyscale

Figure 1 of Estkowski

performing a collision assessment on each of two or more of the edges of a planning graph for the vehicle [see Paragraph 0027 - discusses that the paths (made up of multiple edges) contain information about probability of contact with object(s) 204a-f, and see Figure 2H below - at T7 one edge is killed off at K1 due to a predicted collision with 204e. Therefore, the processor performs collision assessments];

    PNG
    media_image3.png
    398
    596
    media_image3.png
    Greyscale

Figure 2H of Estkowski

for each of two or more edges of the planning graph, setting a probability of collision based at least in part on the collision assessment [see Paragraph 0027 - discusses that the paths can contain information about probability of contact with object(s) 204a-f and confidence level of the assessment, and see Figure 2H below - the probability of contact is reflected along both edges (first edge has a high probability of contact (top arrow) and second edge has the highest probability of contact (bottom arrow))];

    PNG
    media_image3.png
    398
    596
    media_image3.png
    Greyscale

Figure 2H of Estkowski

performing an optimization to identify a path in the resulting planning graph that provides a longest route of travel of the vehicle in two-dimensional or three dimensional space as specified by the path [see Figure 2L below – depicts the vehicle operating in a two dimensional space, and see Paragraph 0028 – discusses that the environment can be defined as three dimensional using state space and probability to estimate possible locations for obstacles] with a relatively low potential of a collision with one or more objects in the environment in which the vehicle operates [see Paragraph 0027 – discusses that paths may contain information about probability of contact with objects, see Paragraph 0116 - discusses that paths may be weighted with metrics, the metrics used may be based on 5) the maximum probability of contact with objects, and see Figure 2L below – discusses identifying a path with a low potential of collision (R2) in the node tree, compared to the route R1, R2 is the route with a lower probability of contact and therefore is the longest route (of R1 and R2) with a low probability of collision].

    PNG
    media_image4.png
    447
    621
    media_image4.png
    Greyscale

Figure 2L of Estkowski

However, Estkowski fails to disclose implementing a motion plan with the relatively low potential of a collision with one or more dynamic objects in the environment in which the vehicle operates based at least in part on the optimization.
Newman discloses implementing a motion plan with a relatively low potential of a collision with one or more dynamic objects in an environment in which a vehicle operates based at least in part on the optimization [see Paragraph 0129 - discusses a planning graph with edges and trees, where a best path engine selects a path with lowest probability of collision (see Paragraphs 0041-0042 – discusses sensors determine movement vectors of objects and provide this information to the best path engine (see Figure 9 below – depicts sensors giving information to best path engine), which represents the longest path for a vehicle to take without a collision (least probability of collision, and see Paragraphs 0123 – discusses that the best path engine provides information from the best path engine to a vehicle control system to control the vehicle to maneuver along the best path (longest path with lowest probability of contact)].

    PNG
    media_image5.png
    299
    664
    media_image5.png
    Greyscale

Figure 9 of Newman

Newman suggests that by using a best path engine, a vehicle is safely and efficiently directed along a route  [see Paragraph 0121].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the collision assessment of objects and identifying a path of an object with a low potential with a collision as taught by Estkowski with the implementing a motion plan (along the longest path) with a low collision potential as taught by Newman in order to safely and efficiently direct a vehicle along a route [Newman, see Paragraph 0121].

Regarding claim 2, Estkowski and Newman disclose the invention with respect to claim 1. Estkowski further discloses wherein performing an optimization to identify a longest path in the resulting planning graph with a relatively low potential of a collision with one or more objects in the environment in which the vehicle operates [see Paragraph 0116 – discusses a weighted sum of metrics that can include maximum probability of contact with objects 204a-f, see Paragraph 0027 - discusses that the paths contain information about probability of contact with object(s) 204a-f and confidence level of the assessment, and see Figure 2L below for a path with the lowest collision as indicated by R2].

    PNG
    media_image4.png
    447
    621
    media_image4.png
    Greyscale

Figure 2L of Estkowski

Newman further discloses performing an optimization to identify a longest route represented by a path in the resulting planning graph with a lowest potential of a collision with one or more objects in the environment in which the vehicle operates [see Paragraph 0129 - discusses a planning graph with edges and trees, where a best path engine selects a path with lowest probability of collision, which represents the longest path for a vehicle to take without a collision (least probability of collision)].
Newman suggests that by using a best path engine, a vehicle is safely and efficiently directed along a route  [see Paragraph 0121].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the collision assessment of objects and identifying a path of an object with a low potential with a collision as taught by Estkowski with the implementing a motion plan (along the longest path) with a lowest collision potential as taught by Newman in order to safely and efficiently direct a vehicle along a route [Newman, see Paragraph 0121].

	Regarding claim 3, Estkowski and Newman disclose the invention with respect to claim 1. Estkowski further discloses wherein performing an optimization to identify a path in the resulting planning graph that provides a longest route of travel of the vehicle in two-dimensional or three dimensional space as specified by the path [see Figure 2L below – depicts the vehicle operating in a two dimensional space, and see Paragraph 0028 – discusses that the environment can be defined as three dimensional using state space and probability to estimate possible locations for obstacles] with a relatively low potential of a collision with one or more objects in the environment in which the vehicle operates [see Paragraph 0027 – discusses that paths may contain information about probability of contact with objects, see Paragraph 0116 - discusses that paths may be weighted with metrics, the metrics used may be based on 5) the maximum probability of contact with objects, and see Figure 2L below – discusses identifying a path with a low potential of collision (R2) in the node tree, compared to the route R1, R2 is the route with a lower probability of contact and therefore is the longest route (of R1 and R2) with a low probability of collision] includes performing an optimization to identify a path in the resulting planning graph to identify a longest route of the vehicle in two-dimensional or three-dimensional space as specified by the path with a lowest potential of a collision with one or more objects in the environment in which the vehicle operates along a length of the route [see Paragraph 0027 – discusses that paths may contain information about probability of contact with objects, see Paragraph 0116 - discusses that paths may be weighted with metrics, the metrics used may be based on 5) the maximum probability of contact with objects, and see Figure 2L below – discusses identifying a path with a low potential of collision (R2) in the node tree, compared to the route R1, R2 is the route with a lower probability of contact and therefore is the longest route (of R1 and R2) with the lowest probability of collision].

    PNG
    media_image4.png
    447
    621
    media_image4.png
    Greyscale

Figure 2L of Estkowski

	Regarding claim 4, Estkowski and Newman disclose the invention with respect to claim 1. Estkowski further discloses wherein setting a probability of collision for each of two or more edges of the planning graph based at least in part on the collision assessment includes setting a probability of collision for each of two or more edges of the planning graph [see Paragraph 0027 - discusses that the paths (made up of multiple edges) contain information about probability of contact with object(s) 204a-f] based at least in part on a current trajectory of a dynamic object [see Paragraph 0024 – discusses that the path planning system 102 can have a sonar/radar – sonar/radar can pick up a current trajectory of a dynamic object]. 

Regarding claim 5, Estkowski and Newman disclose the invention with respect to claim 1. Estkowski further discloses wherein setting a probability of collision for each of two or more edges of the planning graph based at least in part on the collision assessment includes setting a probability of collision for each of two or more edges of the planning graph [see Paragraph 0027 - discusses that the paths (made up of multiple edges) contain information about probability of contact with object(s) 204a-f] based at least in part on a change in a trajectory of a dynamic object [see Figure 2A – showing a shaded region of object and see Paragraph 0040 – discusses that the shaded region around the object is the predicted change in trajectory of the object, this uses probability distribution based on the objects parameters, the probability of the dynamic object changing direction is considered low]. Therefore, the probability of contact with the dynamic object along the paths is the same when based on a change in trajectory of the dynamic object.

    PNG
    media_image6.png
    123
    171
    media_image6.png
    Greyscale

Figure 2A of Estkowski

Regarding claim 6, Estkowski and Newman disclose the invention with respect to claim 1. Estkowski further discloses wherein setting a probability of collision for each of two or more edges of the planning graph based at least in part on the collision assessment includes setting a probability of collision for each of two or more edges of the planning graph [see Paragraph 0027 - discusses that the paths (made up of multiple edges) can contain information about probability of contact with object(s) 204a-f and confidence level of the assessment] based at least in part on a predicted trajectory of a dynamic object [see Paragraph 0040 – discusses that the predicted trajectory of dynamic objects 204a-f is calculated by using the known speed and direction at time 0 and then using probabilistic distribution for the other times (T1, T2, T3..) to find the positions at those times, and see Figure 2H below - predicts a collision with dynamic object 204e (see Paragraph 0048)]. 

    PNG
    media_image7.png
    390
    484
    media_image7.png
    Greyscale

Figure 2H of Estkowski

Regarding claim 7, Estkowski and Newman disclose the invention with respect to claim 1. Estkowski further discloses setting a probability of collision for each of two or more edges of the planning graph based at least in part on the collision assessment includes setting a probability of collision for each of two or more edges of the planning graph based at least in part on a predicted trajectory of a dynamic object that is based at least in part on a change in a trajectory of the vehicle [see Figure 2A-2K - shows a predicted trajectory of dynamic object (204e) over the course of a time period (T0-T10) using a probabilistic model, and see Figure 2H below - at T7 one edge is killed off at K1 due to a predicted collision with 204e. The probability of contact is reflected along both paths (first edge has a high probability of contact (top arrow) and second edge has the highest probability of contact (bottom arrow)) and is based on the predicted trajectory of 204e (see Paragraph 0048) and the probability of contact based on the predicted trajectory of dynamic object 204e (that) is based on a change in trajectory of the vehicle (taking first edge verse second edge)].

    PNG
    media_image3.png
    398
    596
    media_image3.png
    Greyscale

Figure 2H of Estkowski

Regarding claim 8, Estkowski and Newman disclose the invention with respect to claim 1. Estkowski further discloses wherein the resulting planning graph for the vehicle is a multi-dimensional graph [see Figure 2L below – shows a resulting multi-dimensional planning graph with paths] that represents both a position and a velocity of the vehicle [see Paragraph 0008 – discusses that the paths contain velocity information, the nodes are the position of the vehicle along the path], and performing an optimization to identify a path in the resulting planning graph includes performing the optimization to identify a path in the resulting planning graph which represents the position and the velocity of the vehicle [see Figure 2L below – discusses identifying a path with a high potential of collision (R1) in the node tree, the nodes are the position of the vehicle along the path, see Paragraph 0008 – discusses that the paths contain velocity information].

	Regarding claim 9, Estkowski and Newman disclose the invention with respect to claim 8. Estkowski further discloses wherein the velocity represents both a speed and a direction (heading) of the vehicle [see Paragraph 0119 - discusses that the node tree contains state space information (see Paragraph 0129 - discusses that the state space information includes variables such as speed and heading of a traveling vehicle)], and performing an optimization to identify a path in the resulting planning graph includes performing the optimization to identify a path in the resulting planning graph which represents the speed and the direction of the vehicle [see Figure 2L below – discusses identifying a path with a high potential of collision (R1) in the node tree, see Paragraph 0119 - discusses that the node tree contains state space information (see Paragraph 0129 - discusses that the state space information includes variables such as speed and heading of a traveling vehicle)].

    PNG
    media_image4.png
    447
    621
    media_image4.png
    Greyscale

Figure 2L of Estkowski

Regarding claim 11, Estkowski and Newman disclose the invention with respect to claim 8. Estkowski further discloses wherein the resulting planning graph for the vehicle represents an acceleration of the vehicle [see Paragraph 0119 - discusses that the node tree contains state space information (see Paragraph 0129 - discusses that the state space information includes variables such as acceleration of a traveling vehicle)], and performing an optimization to identify a path in the resulting planning graph includes performing the optimization to identify a path in the resulting planning graph which represents the acceleration of the vehicle [see Figure 2L below – discusses identifying a path with a high potential of collision (R1) in the node tree, see Paragraph 0119 - discusses that the node tree contains state space information (see Paragraph 0129 - discusses that the state space information includes variables such as acceleration of a traveling vehicle)].

    PNG
    media_image4.png
    447
    621
    media_image4.png
    Greyscale

Figure 2L of Estkowski

Regarding claim 12, Estkowski and Newman disclose the invention with respect to claim 8. Estkowski further discloses wherein the planning graph for the vehicle represents a maximum time or distance of travel obtainable by the vehicle, and performing an optimization to identify a path in the resulting planning graph includes performing the optimization to identify a path in the resulting planning graph which represents the maximum time or distance of travel obtainable by the vehicle [see Figure 2L below, R1 and R2 represent distances of travel obtainable by the vehicle 200 to reach the goal location 202].

    PNG
    media_image4.png
    447
    621
    media_image4.png
    Greyscale

Figure 2L of Estkowski

Regarding claim 14, Estkowski and Newman disclose the invention with respect to claim 8. Estkowski further discloses wherein the planning graph for the vehicle represents one or more physical constraints or performance constraints of the vehicle [see Paragraph 0037 – discusses a probabilistic vehicle motion model can be defined for obtaining paths that incorporate constraints on vehicle motion, an example of turning and stopping ability is defined as physical constraints] and performing an optimization to identify a path in the resulting planning graph includes performing the optimization to identify a path in the resulting planning graph which represents the physical or performance constraints of the vehicle [see Figure 2L below and see Paragraph 0058 – shows four turns along R1 and one turn along route R2, R1 can be identified as having preference because of the physical constraints of turns for the vehicle].

    PNG
    media_image4.png
    447
    621
    media_image4.png
    Greyscale

Figure 2L of Estkowski

Regarding claim 15, Estkowski and Newman disclose the invention with respect to claim 8. Estkowski further discloses wherein the planning graph for the vehicle represents one or more physical constraints or performance constraints of a dynamic object [see Figure 2A below and see Paragraph 0040 – discusses that the shaded region around object 204a-f represents the (performance constraints) object state information, the object state information can include position, heading, velocity, acceleration, turning radius, etc., probability distribution can take into account the confidence level of the object state information for the other times (T1,T2, etc.), and also in Paragraph 0040 - the probability of a submarine reversing course 180 degrees, for example may be quite low, which can be reflected in the shading so as to indicate this probability (performance constraints)] and performing an optimization to identify a path in the resulting planning graph includes performing the optimization to identify a path in the resulting planning graph which represents the physical or performance constraints of the dynamic object [see Figure 2L and see Paragraph 0058 – discusses identifying a path R1, this path intersects the shaded region (object state information)) of object 204a and the object state information, of object 204a, is represented along this path].

    PNG
    media_image6.png
    123
    171
    media_image6.png
    Greyscale

Figure 2A (shaded region of dynamic object) of Estkowski

    PNG
    media_image4.png
    447
    621
    media_image4.png
    Greyscale

Figure 2L of Estkowski

Regarding claim 17, Estkowski and Newman disclose the invention with respect to claim 1. Estkowski further discloses wherein receiving perception information includes receiving perception information that represents a position and a trajectory of at least one dynamic object in the environment [see Paragraph 0023 and Figure 1 below - discusses a sonar/radar that can detect position/direction of objects, see Figure 2A below - shows a start position for a vehicle and detects dynamic objects 204a-f in the environment, and see Paragraph 0024 – discusses that the path planning system 102 can have a sonar/radar – sonar/radar can pick up a current trajectory and position of a dynamic object].

    PNG
    media_image2.png
    378
    459
    media_image2.png
    Greyscale

Figure 1 of Estkowski

    PNG
    media_image8.png
    500
    499
    media_image8.png
    Greyscale

Figure 2A of Estkowski

Regarding claim 18, Estkowski and Newman disclose the invention with respect to claim 17. Estkowski further discloses wherein receiving perception information includes receiving perception information at a motion planner [see Figure 9 below – shows a path planning system 800 and the components (sensor interface 820, path generator 824, object module 818, space state module 816) and see Paragraph 0153 – the sensor module 820 sends information to the object module 818, object module 818 updates object information and the space state module 816 utilizes object information to generate paths], the perception information collected via one or more sensors that are carried by the vehicle [see Paragraph 0155 – sensors can be located onboard the vehicle].

    PNG
    media_image9.png
    493
    493
    media_image9.png
    Greyscale

Figure 9 of Estkowski

Regarding claim 19, Estkowski and Newman disclose the invention with respect to claim 18. Estkowski further discloses identifying, by an object detector, at least a first dynamic object in the environment from the perception information collected via the one or more sensors [see Paragraph 0153 – discusses a space state module 816 that utilizes space and object information to generate paths, the sensor module 820 sends information to an object module 818 and updates object information].

Regarding claim 21, Estkowski and Newman disclose the invention with respect to claim 18. Estkowski further discloses providing a current trajectory of at least one dynamic object in the environment to a motion planner [see Figure 9 below – shows a path planning system 800 and the components (sensor interface 820, path generator 824, object module 818, space state module 816) and see Paragraph 0153 – discusses the sensor module 820 (sonar/radar) of the path planner 800 can pick up object information].

    PNG
    media_image9.png
    493
    493
    media_image9.png
    Greyscale

Figure 9 of Estkowski

Regarding claim 22, Estkowski and Newman disclose the invention with respect to claim 18. Estkowski further discloses providing a predicted trajectory of at least one dynamic object in the environment to the motion planner [see Figure 9 below – shows a path planning system 800 and the components (monitor 804, sensor interface 820, path generator 824, object module 818, space state module 816) and see Paragraph 0153 – discusses the sensor module 820 can pick up object information, the sensor module 820 then sends the object information to the object module 818,and see Paragraph 0156 – discusses that the monitor 804 of the path planning system can display probabilistic information]. The probabilistic information of an object (predicted trajectory) is therefore provided to the path planner 800 if it’s being displayed on a monitor 804 of the path planner 800.

    PNG
    media_image9.png
    493
    493
    media_image9.png
    Greyscale

Figure 9 of Estkowski

Regarding claim 25, Estkowski discloses a processor-based system to determine paths for vehicles via planning graphs, where each planning graph respectively comprises a plurality of nodes connected by edges, each node which represents, implicitly or explicitly, time and variables that characterize a state of a vehicle [see Figure 2C below - shows nodes (N1) that represent a time (T1) and position of the vehicle (200)], that operates in an environment that includes one or more objects [see Figure 2C below – discusses objects 204a-f in an environment], and each edge represents a transition between a respective pair of nodes [see Figure 2C below – the edge (for example T2B1) connects nodes (for example T1N1 And T2N1) and the edge represents the transition (path) between said nodes, the system comprising:

    PNG
    media_image1.png
    475
    539
    media_image1.png
    Greyscale

Figure 2C of Estkowski

at least one processor [see Paragraph 0151 – discusses a processor 810];
and at least one nontransitory processor-readable medium that stores at least one of processor- executable instructions or data which, when executed by the at least one processor, causes the at least one processor to [see Paragraph 0151 – discusses processor 810 working in conjunction with a memory 812]:

receive perception information that represents the environment in which the vehicle operates [see Paragraph 0023 and see Figure 1 below - discusses a vehicle 100 with a path planner 102 (motion planner) and a sensor 104 (radar/sonar) receiving perception information];

    PNG
    media_image2.png
    378
    459
    media_image2.png
    Greyscale

Figure 1 of Estkowski

perform a collision assessment on each of two or more of the edges of a resulting planning graph for the vehicle [see Paragraph 0027 - discusses that the paths can contain information about probability of contact with object(s) 204a-f, and see Figure 2H below - at T7 one edge is killed off at K1 due to a predicted collision with 204e. Therefore, the processor performs collision assessments];

    PNG
    media_image3.png
    398
    596
    media_image3.png
    Greyscale

Figure 2H of Estkowski

for each of two or more edges of the resulting planning graph, set a probability of collision based at least in part on the collision assessment [see Paragraph 0027 - discusses that the paths can contain information about probability of contact with object(s) 204a-f and confidence level of the assessment, and see Figure 2H above - the probability of contact is reflected along both edges (first edge has a high probability of contact (top arrow) and second edge has the highest probability of contact (bottom arrow))];
perform an optimization to identify a path in the resulting planning graph that provides a longest route of travel of the vehicle in two-dimensional or three-dimensional space as specified by the path [see Figure 2L below – depicts the vehicle operating in a two dimensional space, and see Paragraph 0028 – discusses that the environment can be defined as three dimensional using state space and probability to estimate possible locations for obstacles] with a relatively low potential of a collision with one or more dynamic objects in the environment in which the vehicle operates [see Paragraph 0027 – discusses that paths may contain information about probability of contact with objects, see Paragraph 0116 - discusses that paths may be weighted with metrics, the metrics used may be based on 5) the maximum probability of contact with objects, and see Figure 2L below – discusses identifying a path with a low potential of collision (R2) in the node tree, compared to the route R1, R2 is the route with a lower probability of contact and therefore is the longest route (of R1 and R2) with a low probability of collision].
However, Estkowski fails to disclose implement a motion plan with the relatively low potential of a collision with one or more dynamic objects in the environment in which the vehicle operates based at least in part on the optimization.
Newman discloses implement a motion plan with the relatively low potential of a collision with one or more dynamic objects in the environment in which the vehicle operates based at least in part on the optimization [see Paragraph 0129 - discusses a planning graph with edges and trees, where a best path engine selects a path with lowest probability of collision (see Paragraphs 0041-0042 – discusses sensors determine movement vectors of objects and provide this information to the best path engine (see Figure 9 below – depicts sensors giving information to best path engine), which represents the longest path for a vehicle to take without a collision (least probability of collision, and see Paragraphs 0123 – discusses that the best path engine provides information from the best path engine to a vehicle control system to control the vehicle to maneuver along the best path (longest path with lowest probability of contact)].

    PNG
    media_image5.png
    299
    664
    media_image5.png
    Greyscale

Figure 9 of Newman

Newman suggests that by using a best path engine, a vehicle is safely and efficiently directed along a route  [see Paragraph 0121].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the collision assessment of objects and identifying a path of an object with a low potential with a collision as taught by Estkowski with the implementing a motion plan (along the longest path) with a low collision potential as taught by Newman in order to safely and efficiently direct a vehicle along a route [Newman, see Paragraph 0121].

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Estkowski in view of Newman further in view of Wierzynski et al. (U.S. Publication No. 2017/0168488 A1) hereinafter Wierzynski.

Regarding claim 10, Estkowski and Newman disclose the invention with respect to claim 9. Estkowski further discloses that a vehicle may be airborne (yaw, pitch, and roll are characteristics of air borne vehicles) and can have altitude reflected in the path planning [see Paragraph 0056].
However, Estkowski and Newman fails to disclose wherein the direction represents a pitch, a roll, and a yaw of the vehicle, and performing an optimization to identify a path in the resulting planning graph includes performing the optimization to identify a path in the resulting planning graph which represents the pitch, the roll and the yaw of the vehicle.
Wierzynski discloses wherein the direction represents a pitch, a roll, and a yaw of the vehicle, and performing an optimization to identify a path in the resulting planning graph includes performing the optimization to identify a path in the resulting planning graph which represents the pitch, the roll and the yaw of the vehicle [see Paragraph 0053 – discusses that the robot is configured to fly, see Paragraph 0055 and see Figure 6A below – discusses using cameras to discretize the world into a 3D map, see Paragraph 0058 – discusses that the robot plans trajectories 614, 620 (edges) between points 612 (nodes) on the 3D map 602, therefore the trajectories represent the pitch, yaw, and roll  of the flying robot].

    PNG
    media_image10.png
    377
    562
    media_image10.png
    Greyscale

Figure 6A of Wierzynski

Wierzynski suggests that once a robot knows the layout of the environment (3D), it is desirable to plan paths and to select the path with the lowest cost.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the invention as taught by Estkowski and Newman with the optimization to identify a path in the resulting planning graph which represents the pitch, the roll and the yaw of the vehicle as taught by Wierzynski in order to determine a path, for a flying robot, in a 3D environment with the lowest cost [Wierzynski, see Paragraph 0007].

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Estkowski in view of Newman further in view of Simpson et al. (U.S. Publication No. 2016/016257 A1) hereinafter Simpson.

Regarding claim 13, Estkowski and Newman disclose the invention with respect to claim 8.
However, Estkowski and Newman fails to disclose wherein performing an optimization on the resulting planning graph includes performing a shortest path algorithm for traversing the planning graph based on assigned weights to edges of the planning graph.

Simpson discloses performing a shortest path algorithm for traversing a planning graph based on assigned weights to edges of the planning graph [see Paragraph 0239 – discusses performing a shortest path algorithm based on a weight (cost) for an edge of the path].

Simpson suggests that by performing a shortest path algorithm, distance, time, and fuel cost are reduced [see Paragraph 0239].

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention as taught by Estkowski and Newman to include a  performing a shortest path algorithm for traversing a planning graph based on assigned weights to edges of the planning graph as taught by Simpson in order to reduce fuel, time, and distance cost for a path [Simpson, see Paragraph 0239].

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Estkowski in view of Newman in view of Kim et al. (U.S. Publication No. 2018/0136662 A1) hereinafter Kim.

Regarding claim 16, Estkowski and Newman disclose the invention with respect to claim 1. Estkowski further discloses performing an optimization to identify a path in the resulting planning graph that provides a longest route of travel of the vehicle in two-dimensional or three dimensional space as specified by the path [see Figure 2L below – depicts the vehicle operating in a two dimensional space, and see Paragraph 0028 – discusses that the environment can be defined as three dimensional using state space and probability to estimate possible locations for obstacles] with a relatively low potential of a collision with one or more static objects in the environment in which the vehicle operates [see Paragraph 0027 – discusses that paths may contain information about probability of contact with objects, see Paragraph 0116 - discusses that paths may be weighted with metrics, the metrics used may be based on 5) the maximum probability of contact with objects, and see Figure 2L below – discusses identifying a path with a low potential of collision (R2) in the node tree, compared to the route R1, R2 is the route with a lower probability of contact and therefore is the longest route (of R1 and R2) with a low probability of collision].

    PNG
    media_image4.png
    447
    621
    media_image4.png
    Greyscale

Figure 2L of Estkowski

However, Estkowski and Newman fails to disclose for each of a number of edges of the planning graph that has a respective probability of a collision with the at least one static object in the environment assigning a weight with a value of infinity.
Kim discloses for each of a number of edges of the planning graph that has a respective probability of a collision with the at least one static object in the environment assigning a weight with a value of infinity [see Paragraph 0074 – discusses setting a high weight value with a weight setter 23 to a driving path 810 (middle path) that has a low probability of collision with an obstacle, see Figure 8 below – shows a static obstacle depicted as a traffic cone, middle path has a low probability of collision with the static object and its weight is a high number (a high number can be within infinite range)].

    PNG
    media_image11.png
    114
    303
    media_image11.png
    Greyscale

Figure 8 of Kim 

In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 
Estkowski, Newman, and Kim disclose the invention except for assigning an infinite weight. It would have been obvious matter of ranges to assign an infinite weight, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Estkowski in view of Newman further in view of Gao et al. (U.S. Patent No. 10,430,641 B2) hereinafter Gao.

Regarding claim 20, Estkowski and Newman disclose the invention with respect to claim 18.  Estkowski further discloses a motion planner [see Paragraph 0023 and see Figure 1 below - discusses a vehicle 100 with a path planner 102 (motion planner), and see Paragraph 0028 – discusses that the environment is represented in 3D].

    PNG
    media_image2.png
    378
    459
    media_image2.png
    Greyscale

Figure 1 of Estkowski

However, Estkowski and Newman fails to disclose that the motion planner receives volumetric representation of at least one dynamic object in the environment.
Gao discloses a motion planner receiving volumetric representation of at least one dynamic object in the environment [see Column 10 lines 1-16 – discusses that a vehicle may include a sensor fusion system 1074, and a guidance system 1078, , the sensor fusion system 1074 processes sensor data and can predict the path of objects relative to the vehicle, and see Column 10 lines 17-25 – discusses that the vehicle guidance system 1078 processes sensor data to determine a path for a vehicle to follow, see Figure 5 below – discusses a method of tracking a 3D object [see Column 18 lines 63-66 – discusses that a LIDAR can be used to capture 3D sensor data] and controlling the vehicle].

    PNG
    media_image12.png
    610
    565
    media_image12.png
    Greyscale

Figure 5 of Gao

Gao suggests that it is desirable to accurately track objects and desirable to accurately identify number, size and dimensions of surrounding objects [Column 1 lines 34-36].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the invention as taught by Estkowski and Newman with the motion planner receiving volumetric representation of at least one dynamic object in the environment as taught by Gao in order to accurately track objects and desirable to accurately identify number, size and dimensions of surrounding objects [Gao, Column 1 lines 34-36].

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Estkowski in view of Newman further in view of Zhang et al. (U.S. Patent No. 10,782,694) hereinafter Zhang.

Regarding claim 23, Estkowski and Newman disclose the invention with respect to claim 22. Estkowski further discloses a proposed and not yet performed modified trajectory of the vehicle [see Figure 2K below – shows R1/R2 each has a modified trajectory] and also discloses determining a predicted trajectory of the dynamic object [see Paragraph 0040 – discusses using probability distribution to determine predicted trajectories of dynamic objects 204a-f].

    PNG
    media_image13.png
    392
    544
    media_image13.png
    Greyscale

Figure 2K of Estkowski

However, Estkowski and Newman fails to disclose determining at least one predicted trajectory of at least one dynamic object based on an anticipated response of the at least one dynamic object to a proposed and not yet performed modified trajectory in the vehicle.
Zhang discloses determining at least one predicted trajectory of at least one dynamic object based on an anticipated response of the at least one dynamic object to a proposed and not yet performed trajectory in the vehicle [see Column 20 lines 12-27 - discusses using a trained trajectory module to propose a trajectory of a host vehicle in an environment with a dynamic object (proximate vehicle), the dynamic object then responds to the proposed host vehicle trajectory (predicted trajectories of dynamic object response based on the proposed trajectory of the vehicle)]. 
Zhang teaches that predicting the trajectory of the dynamic object (proximate vehicle) based on the host vehicle trajectory is to check for conflicts [see Column 20 lines 12-27].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the modified trajectory as taught by Estkowski with the trained trajectory module configured to predict dynamic object trajectories based on the proposed vehicle trajectory as taught by Zhang in order to check for conflicts with dynamic objects along vehicle paths [Zhang, see Column 20 lines 12-27].

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Estkowski in view of Newman further in view of Montemerlo et al. (U.S. Publication No. 2012/0083964 A1) hereinafter Montemerlo.

Regarding claim 24, Estkowski and Newman disclose the invention with respect to claim 18. 
Estkowski further discloses obtaining perception information that represents a position and a trajectory of a dynamic object [see Paragraph 0023 and see Figure 1 below - discusses a sonar/radar that can detect position of objects, see Figure 2A below - shows a start position for a vehicle and detects dynamic objects 204a-f in the environment, using probabilistic modeling, the position and trajectory of the dynamic object 204 can be predicted (see Figure 2B - T1, Figure 2C - T2)].

    PNG
    media_image2.png
    378
    459
    media_image2.png
    Greyscale

Figure 1 of Estkowski

    PNG
    media_image8.png
    500
    499
    media_image8.png
    Greyscale

Figure 2A of Estkowski

However, Estkowski and Newman fails to disclose during a current runtime execution, comparing that perception information to a set of information corresponding to volumetric representations of 3D space swept by the vehicle when making transitions, represented by edges of the planning graph, from one state to another state, the information corresponding to volumetric representations of 3D space swept by the vehicle when making transitions, represented by edges of the planning graph, from one state to another state which was stored in one or more non-transitory processor-readable media before the current runtime execution, via a hardware processor.
Montemerlo discloses during a current runtime execution, comparing perception information [see Paragraph 0035 – discusses object detection components 148 that may use lasers, sonars, cameras, and/or radars to detect other vehicles and the environment to record data (perception information), and see Paragraph 0036  – discusses that the data may measure location and distance of objects] to a set of information corresponding to volumetric representations of 3D space swept by the vehicle [see Paragraph 0042 –  discusses that the computer 110 may rely upon data 134 that was obtained at a previous point in time, the data 134 may include 3D map information], represented by edges of the planning graph when making transitions [see Paragraph 0041 – discusses that the sensors will provide data in real time, as the vehicle moves] from one state to another state, the information corresponding to volumetric representations of 3D space swept by the vehicle when making transitions, represented by edges of the planning graph, from one state to another state which was stored in one or more non-transitory processor-readable media before the current runtime execution, via a hardware processor [see Paragraphs 0022-0023 – discusses that the computer 110 has a memory 130 and stores information accessible by the processor 120, including data 134, and see Paragraph 0025 – the data 134 may be retrieved, stored, modified, by the processor 120].
Montemerlo suggests that by comparing real time sensor data with previously stored map data, predictions of object movement (trajectory) may be determined [see Paragraph 0042].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the invention as taught by Estkowski and Newman with comparing perception information with stored information corresponding to volumetric representations of 3D space swept by the vehicle as taught by Montemerlo in order to determine predictions of object movement (trajectory) [Montemerlo, see Paragraph 0042].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

U.S. Publication No. 2018/0074505 A1 – discusses planning a motion of for first vehicle and estimating past states of a second vehicle, and predicting the trajectory of the second vehicle based on past states.

U.S. Publication No. 2019/0164430 A1 – discusses assigning a threat to other vehicles based on their trajectory towards the host vehicle, the threat score indicating a likelihood of collision.

U.S. Publication No. 2018/0281786 A1 – discusses a vehicle being unable to avoid a collision and determining a collision area of the vehicle that will result in the least amount of harm.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shayne M Gilbertson whose telephone number is (571)272-4862. The examiner can normally be reached Monday - Friday: 10:30 AM - 7:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christian Chace can be reached on 571-272-4190. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/S.M.G./Examiner, Art Unit 3665                                                                                                                                                                                                        /CHRISTIAN CHACE/Supervisory Patent Examiner, Art Unit 3665